



Exhibit 10.22
GROUP SEPARATION AGREEMENT AND RELEASE
SEPTEMBER 2017 SEVERANCE PROGRAM
THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into by and
between Actuant Corporation and its parent, subsidiary, and affiliate entities
(collectively the “Corporation”), and Stephen Rennie, an individual (“Employee”)
(collectively, the “Parties”) and in connection with the September 2017
Severance Program (“Program”).
RECITALS
WHEREAS, Employee is the Executive Vice President, Industrial of the
Corporation; and
WHEREAS, Corporation and Employee desire to enter into this Agreement in
connection with Employee’s termination of employment.
NOW, THEREFORE, in consideration of the promises contained herein and for good
and valuable consideration, the sufficiency of which is acknowledged, the
Parties agree as follows:
AGREEMENT
1.Recitals. The foregoing recitations are true, correct, and incorporated
herein.


2.Separation of Employment. Employee’s employment with the Corporation is
terminated effective October 27, 2017 (the “Separation Date”). Employee will
receive the final paycheck for wages earned by Employee through the Separation
Date on the first payroll date following the Separation Date. This final
paycheck will include payment for any accrued but unused vacation.


3.Resignation of all Officer and Director Positions. Employee resigns any and
all officer and/or director positions Employee holds for the Corporation and its
subsidiaries effective on the Separation Date, unless the Corporation determines
otherwise. Employee shall willingly cooperate with the Corporation’s reasonable
requests to effectuate Employee’s resignation including executing resignation
letters, should additional information and/or execution of documents be
necessary or desirable.


4.Severance Payments. The Corporation will pay Employee severance equal to
fifty-two (52) weeks of pay, totaling Four Hundred and Ten Thousand and 00/100
Dollars ($410,000) (“Severance Payment”) in a lump sum, subject to all
applicable payroll taxes and withholdings, on the first payroll date in calendar
year 2018. This Severance Payment is made in lieu of any other agreement or
policy which may convey any right to Employee to severance pay, including any
Corporation severance policy. Employee shall have no right to any severance
other than outlined in this Agreement. The “Severance Period” is the twelve (12)
month period following the Separation Date.


5.Bonus Pay. The Corporation will pay Employee a fiscal 2017 bonus based on what
Employee would have earned on a full fiscal 2017 basis based on Actuant
Industrial results (the “Bonus Payment”). No adjustments will be made based on
the individual performance of Employee and the Bonus Payment will be made
consistent with the executive bonus plan described in the proxy. The Bonus
Payment, subject to all applicable payroll taxes and withholdings, shall be
payable at the same time as other employees are paid their respective bonus
payments for fiscal 2017, but in no event later than December 31, 2017. If the
Separation Date has passed, Employee has not yet signed this Agreement, and the
revocation period in Section 37(e) has not yet expired without Employee having
revoked at the time other employees are paid their respective bonus payment,
Employee’s Bonus Payment will be made on the first payroll period occurring
after Employee has signed this Agreement and Employee’s revocation right under
Section 37(e) has expired without Employee having revoked this Agreement, but





--------------------------------------------------------------------------------





in no event later than December 31, 2017. Employee will not be eligible for any
bonus payment for fiscal year 2018 and beyond.
6.Equity Awards. The treatment of the Employee’s outstanding equity awards shall
be as follows:


(a)Stock Options. All outstanding stock options held by Employee that are
scheduled to vest within two (2) years of the Separation Date shall become fully
vested as of the Separation Date, and each stock option shall remain exercisable
through the expiration date thereof. All other stock options held by Employee
will be forfeited by Employee without any payment thereunder.


(b)Restricted Stock and Restricted Stock Units. All Restricted Stock Units
(“RSU’s”) held by Employee that are scheduled to vest within two (2) years of
the Separation Date shall become fully vested on the Separation Date. All other
RSU’s held by Employee will be forfeited by Employee without any payment
thereunder. Notwithstanding the foregoing, all matching RSUs awarded to Employee
under the Actuant Leadership Incentive & Retention Program shall immediately
vest on the Separation Date in accordance with the terms of that program.


(c)Performance Stock Units. All Performance Stock Units (“PSU’s”) held by
Employee that are scheduled to vest within two (2) years of the Separation Date
will remain in force. Following completion of the performance period applicable
to each performance share award that remains in force, Employee shall be issued
the full number of shares of common stock that would otherwise have been payable
under such performance share award based on achievement of the performance
objectives as if Employee’s employment had not been terminated. All other
unvested PSU’s held by Employee will be forfeited without any payment
thereunder.


Equity Vehicle
Treatment
# of Shares
Stock Options
All unvested options scheduled to vest within 2 years of the Separation Date
44,369
RSUs
All unvested RSUs scheduled to vest within 2 years of the Separation Date
13,197
Matching RSUs
All unvested Matching RSUs that vest on the Separation Date
9,450
PSUs
Unvested PSUs scheduled to vest within 2 years of the Separation Date
5,618



7.Supplemental Executive Retirement Plan; Deferred Compensation Plan. No further
contributions will be made to Employee’s account in the Corporation’s
Supplemental Executive Retirement Plan (“SERP”) with respect to any period after
the Separation Date, it being agreed that Corporation will make a company
contribution to the Employee’s account in the SERP for the plan year ending
August 31, 2017, and that Employee’s account in the SERP will be vested on the
Separation Date. No further contributions will be made to Employee’s account in
the Corporation’s Deferred Compensation Plan (“DCP”) with respect to any period
after the Separation Date, it being understood that Corporation will make a
non-qualified core and restoration contribution for Employee for the plan year
ending August 31, 2017 and that Employee’s account in the DCP is fully vested.
Payments under the SERP will be made in accordance with the terms thereof.
Payments under the DCP, including disposition of RSU deferrals, will be made
pursuant to the terms of the DCP and the deferral elections thereunder.


8.Transition Bonus. The Corporation will pay Employee a transition bonus of
Twenty Five Thousand and 00/100 dollars ($25,000) (the “Transition Bonus”)
payable, in a lump sum and subject to all applicable payroll taxes and
withholdings, on first payroll date following the Separation Date given that
Employee has agreed to provide transition assistance as set forth in Section 19
hereof.


9.Benefits


(a)Group Health Insurance Benefits and COBRA Allowance. The Corporation will
continue to provide medical, dental, and vision coverage through the end of the
month of Separation Date. COBRA continuation for coverage under the
Corporation’s Medical/Dental/Vision Plans will become available for election





--------------------------------------------------------------------------------





by Employee on the first day of the calendar month next following the Separation
Date. Employee will be offered COBRA continuation for the medical, dental and
vision coverage.
(b)Should Employee elect COBRA coverage, Employee will continue to be eligible
for coverage under the group medical plans of Corporation at active employee
rates (which coverage, for avoidance of doubt, shall run concurrent with
required COBRA coverage) during the Severance Period.


(c)Employee understands that the special benefits that Employee will receive by
the timely signing and not revoking this release, the Corporation will pay the
cost of COBRA coverage, in excess of the current monthly contribution for active
employees, for the twelve (12) months following the Separation Date, provided
Employee continues to make timely payments in the amount of Employee’s current
contribution during the foregoing period (the “COBRA Supplement”). Thereafter,
starting for the month after the month in which the first anniversary of the
Separation Date occurs, Employee shall be responsible for paying the full cost
of any continued coverage under COBRA. Employee understands that the coverage
contributions must be paid directly to the COBRA Administrator and that
contributions are not deducted from Severance Payments. Employee understands
that in October or November 2017, Employee will elect benefits during the 2018
Benefits Open Enrollment and that benefit rates may change starting January 1,
2018 based on new calendar year Corporation rates. The Corporation makes no
representations as to employment and income tax consequences (including related
penalties and interest) of any payments to Employee. Employee acknowledges that
any future employment or income tax consequences (including related penalties
and interest) that may arise to Employee do not provide a basis to set aside or
in any way alter this Agreement.


10.Other Severance Benefits. Except as provided herein, Employee’s eligibility
for coverage under the benefit plans of the Corporation, as may be applicable,
will end on the Separation Date. More specifically, Employee is not eligible to
participate in any Corporation bonus plan except as otherwise outlined in this
Agreement. To the extent provided for under the terms of certain benefit plans,
Employee’s benefits may continue until the end of the month during which
Employee’s employment terminates, or longer, depending on Employee’s eligibility
to continue to receive benefits pursuant to the terms of the respective plans or
applicable federal or state law, which may, depending on the terms of the
applicable plans, be at Employee’s own expense. Notwithstanding the foregoing,
nothing in this Agreement shall reduce or eliminate vested rights or benefits
under any retirement plan (qualified or nonqualified), medical plan or any other
employee welfare benefit plan. The Corporation will pay for outplacement
services for Employee (the “Outplacement Services”) in an amount not to exceed
Forty Thousand and 00/100 Dollars ($40,000) (“Outplacement Cap”) for a period of
up to twelve (12) consecutive months following the Separation Date provided
Employee begins participation within thirty (30) days after the Separation Date.
The Corporation’s payment for outplacement shall terminate upon the earliest of
the following dates: (a) the first anniversary of the Separation Date; (b)
Employee accepts alternative full-time employment; (c) Employee stops using the
outplacement services for sixty (60) consecutive days, unless because of illness
or disability; or (d) the Outplacement Cap is reached.


11.Stock Transactions. Employee agrees that as a former executive of the
Corporation, he may be subject to insider trading restrictions and guidelines
for six (6) months following the Separation Date, including 401(k) transactions,
sales of stock, and transactions with regard to stock options. During this
period, all stock transactions must be approved by the Executive Vice President
and Chief Financial Officer, Rick Dillon.


12.Compliance with Section 409A. The Severance Payment, the Transition Bonus,
the COBRA Supplement and the Outplacement Services are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury Regulation §1.409A-1(b)(4), and for such purposes, each
installment of the Severance Payment or any other installment payment to
Employee under this Agreement shall be considered a separate payment. The
treatment of equity awards under subsections (a) and (b) of Section 6 of this
Agreement is intended to be exempt from Section 409A. Notwithstanding any other
provisions of this Agreement to the contrary and to the extent applicable, it is
intended that this Agreement be exempt from or otherwise comply with the
requirements of Section 409A, and this Agreement shall be interpreted, construed
and administered in accordance with this intent, so as to avoid the





--------------------------------------------------------------------------------





imposition of fines, penalties, taxes or other monetary consequences on Employee
pursuant to Section 409A. However, the Corporation shall not have any liability
to Employee, Employee’s beneficiaries or otherwise if this Agreement or any
amounts paid or payable hereunder are subject to the additional tax and
penalties under Section 409A. The Parties agree that if any payment,
distribution or other benefit under this Agreement fails to satisfy the
requirements of Section 409A and an amendment would be effective for purposes of
Section 409A in order to avoid any fines, penalties, taxes or other monetary
consequences, they will agree to an amendment to comply with Section 409A so
long as it does not increase the liability of the Corporation under this
Agreement. Such amendment shall be retroactive to the extent permitted by
Section 409A. For purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 1.409A-1(h) of the Treasury
Regulations promulgated under Section 409A. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Agreement by reason of
Employee’s termination during a period in which he is a Specified Employee (as
defined below), then the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following
Employee’s termination of employment will be accumulated and Employee’s right to
receive payment or distribution of such accumulated amount will be delayed until
the earlier of Employee’s death or the first day of the seventh month following
Employee’s termination of employment, whereupon the accumulated amount will be
paid or distributed to Employee and the normal payment or distribution schedule
for any remaining payments or distributions will resume. For purposes of this
Agreement, the term “Specified Employee” has the meaning of “specified
employee,” as such term in Section 409A of the Code and the final regulations
thereunder.


13.General Release by Employee. Employee, for himself, his successors,
administrators, heirs, and assigns, hereby releases the Corporation, all of its
related and affiliated entities, and all of their respective current and former
officers, directors, shareholders, managers, employees, attorneys, agents,
successors, heirs, assigns, and insurers (“Released Parties”) from any and all
claims for sums of money, accounts, claims for attorneys’ fees, costs or
expenses, causes of action, demands, damages, obligations, promises, agreements,
controversies, suits, rights, losses, debts, or liabilities of any kind or
character whatsoever (“Claims”), whether known or unknown, which Employee has,
had, or might have been able to assert or make based on any action, omission, or
conduct of any kind on the part of the Released Parties from the beginning of
time up to Employee’s execution of this Agreement.


Without limiting the generality of the foregoing, this Release specifically
applies to:
(a)
Any and all Claims for wrongful discharge, misrepresentation, defamation,
fraudulent concealment, negligent supervision, negligent or intentional
infliction of emotional distress, tortious interference with contractual
relations, restitution, payment of monies such as wages, vacation pay, and other
paid time, payment of attorneys’ fees or costs, outrageous behavior, breach of
express or implied contract, promissory estoppel, breach of fiduciary duty,
violation of corporate bylaws or corporate governance documents, violation of
statute, breach of the implied duty of good faith, or under any other theory of
recovery; and



(b)
Any and all Claims under or pursuant to the Americans with Disabilities Act, the
Age Discrimination in Employment Act (which protects persons 40 and over against
age discrimination), Title VII of the Civil Rights Act of 1964, as amended, the
Genetic Information Nondiscrimination Act of 2008, the Family and Medical Leave
Act, the Equal Pay Act, the Reconstruction Era Civil Rights Acts, United States
Executive Orders 11246 and 11375, 42 U.S.C. § 1981, as amended, and § 1985, the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Employee Retirement Income Security Act of 1974,
the Fair Labor Standards Act, federal, state, or local wage payment laws,
federal, state, or local whistleblower laws, federal, state, or local family
and/or medical leave laws, or any other federal, state, or local law, statute,
ordinance, rule, regulation, or executive order relating to employment and/or
discrimination in employment, and/or any Claims to attorneys’ fees or costs
thereunder.






--------------------------------------------------------------------------------





Further, Employee confirms that, as of the date of this Agreement, Employee has
not suffered any on-the-job or work-related accident, injury, occupational
disease, or disability, whether temporary, permanent, partial, or total.
In addition to the above release, Employee promises not to sue any Released
Party in court. This is different from the general release above. Besides
releasing claims covered by that general release, Employee agrees never to sue
Released Parties for any reason covered by that release. Despite this promise
not to sue however, Employee may file suit to enforce this Agreement or to
challenge its validity under the ADEA or the Older Workers’ Benefit Protection
Act (“OWBPA”), which he may do without penalty under this Agreement. If Employee
sues any Released Party in violation of this Agreement, Employee will be
required to pay Released Parties’ reasonable attorneys’ fees and other
litigation costs incurred in defending such claims.
This Section 13 is essential and material to this Agreement and without such
general releases, no agreement would have been reached by the Parties.
Notwithstanding the foregoing or anything else in this Agreement, this Agreement
shall not preclude Employee from filing a complaint or charge with any
governmental agency, or from participating in an investigation by a governmental
agency, or from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, to the extent Employee’s right to do so is not subject to
waiver. This Agreement also does not waive or release (i) any claims that
Employee might have that arise after Employee’s execution of this Agreement;
(ii) Employee’s right to enforce the terms of this Agreement; (iii) any rights
which cannot be waived as a matter of law; (iv) any rights or claims for
indemnification or advancement of expenses Employee may have (A) under
applicable laws, (B) under the applicable constituent documents (including
bylaws and articles of incorporation) of Corporation, (C) under any applicable
insurance policy Corporation may maintain, or (D) under any other agreement
Employee may have with Corporation relating to his service as a Director and/or
Officer (as such terms are defined in the Corporation’s bylaws as in effect on
the Separation Date); (v) vested rights or benefits under any Corporation
retirement plan (qualified or nonqualified), medical plan or any other employee
welfare benefit plan, the SERP or the DCP or (vi) vested rights or benefits
under any Corporation equity plan or associated grant agreements.
14.Claims Released Include Age Discrimination Claims. Without limiting the scope
of this Release in any way, Employee also certifies that this Release
constitutes a knowing and voluntary waiver of any and all rights or claims that
exist or that Employee has or may claim to have under the Federal Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), which is set forth at 29 U.S.C. §§
621, et seq. This Release does not govern any rights or claims that may arise
under the ADEA after the date this Agreement is signed by Employee.


15.No Pending Claim/Release Condition. As of the date of this Agreement,
Employee has no current charge, complaint, grievance or other proceeding pending
against the Released Parties before any local, state or federal agency or court.


16.Persons Eligible for Program. Employee understands that he is being
terminated as part of the September 2017 Severance Program. The “unit”
considered in the Program consisted of executive vice presidents. Hereafter, the
unit considered will be referred to as the “Considered Group.” The employees
eligible for the severance pay under the Program are the employees in the
Considered Group.


The employees actually selected for the severance pay under this Program are
those employees in the Considered Group whose employment is being terminated. To
actually receive the severance pay under the Program, they must timely sign and
not revoke this Agreement according to the timeline described below.
Employee understands that Sections 17 and 18 below describe the applicable
timelines within which Employee must elect to receive the severance payment
provided for in this release. Employee also acknowledges that on the Separation
Date, he was provided with Appendix A, which is a list, categorized by job title
and age, of: (a) employees





--------------------------------------------------------------------------------





who were considered for the Program and who have been or will be offered
severance benefits in exchange for signing a release; and (b) those employees
who were not selected for the Program.
Decisions about who would be retained and who would be separated as part of the
Program were made based on the Company’s determination as to need for the
individual’s position, future planning needs, and salary grade.
17.Opportunity to Consider this Agreement; Consultation with Attorney. Employee
is hereby being offered forty-five (45) calendar days following the date he
received this Agreement to consider this Agreement. Employee is hereby advised
in writing to consult with an attorney before signing this Agreement and has
done so or has had the opportunity to do so.


18.Time to Revoke. After Employee signs this Agreement, Employee has seven (7)
days to revoke it by providing written notice to Andre Williams, Executive Vice
President Human Resources Actuant Corporation, N86 W12500 Westbrook Crossing,
Menomonee Falls, WI 53051. This Agreement, and Employee’s entitlement to the
consideration identified in this Agreement, is not effective or enforceable
until the revocation period expires. If Employee revokes this Agreement,
Employee will not receive the consideration identified herein.


19.Transition Assistance During Severance Period. During the Severance Period,
Employee will provide reasonable cooperation and assistance with transitional
issues to the Corporation, at reasonable times and places and in reasonable
amounts as agreed by both Parties, taking into account other demands on
Employee’s time, including work-related obligations from subsequent employment.
The Corporation acknowledges and agrees that Employee may provide services
remotely from his home or work location. These transitional assistance services
shall be provided without additional payment to Employee beyond the Severance
Payment and other benefits outlined in this Agreement except for reimbursement
of pre-approved (in writing) reasonable expenses, including without limitation
any travel costs incurred by Employee traveling to and from his home or work
location on Corporation business, in accordance with the Corporation’s expense
reimbursement policies and practices.


20.Restrictive Covenants. As a member of the Corporation’s executive leadership,
during Employee’s employment with the Corporation, Employee had access to and
in-depth knowledge of Confidential Information regarding the Corporation and its
affiliates, including about customers, strategy, product development, finances
and business plans.


(a)Definitions: For the purposes of this Agreement, the following definitions
shall apply:


(i)“Actuant Industrial” means Actuant Corporation’s Industrial Segment,
including any and all Actuant Corporation direct and indirect subsidiaries
within Actuant’s Industrial Segment as of the date of this Agreement, including
but not limited to Precision Hayes International, Inc., and the following
business units within Actuant Corporation: Enerpac, Heavy Lifting Technology,
Milwaukee Cylinder, Simplex, Larzep Hydraulic.
(ii)“Competing Company” means any division, unit, affiliate or subsidiary of the
following entities that produce or sell products competitive with Actuant
Industrial: SPX Flow, Inc., UNEX Corporation’s HyTorc, Shinn Fu Company of
America, Inc.’s (aka SFA Companies) BVA Hydraulics, New World Technologies,
Inc.’s RAD Torque Systems, Maschinenfabrik Wagner GmbH & Co. KG’s Plarad Torque
& Tension Systems, Hi-Force, IDEX Corporation’s Lukas Industrial, General
Technologies, Inc., STS Systems Pty Ltd., TorcUP, Dorman Long Technology, Atlas
Copco and Snap-On. The aforementioned list of Competing Companies was discussed
and negotiated between the Parties and agreed to be direct competitors of
Actuant Industrial.


(iii)“Competing Product” means any product or service which is sold or provided
in competition with a product or service that is, as of the end of Employee’s
employment with Corporation, either (a) sold or provided by Actuant Industrial
or (b) is in the process of development for sale by Actuant Industrial within
twelve months after the end of Employee’s employment with Corporation; provided,
however, the term Competing Product is limited to products or services sold or
provided in competition with products or services which:





--------------------------------------------------------------------------------





(1)Employee sold or provided on behalf of Actuant Industrial;


(2)one or more Corporation employees or business units managed or directed by
Employee sold or provided on behalf of Actuant Industrial;


(3)were designed, developed, tested, distributed, marketed, provided or produced
by Employee (individually or in collaboration with other Corporation or Actuant
Industrial employees) or one or more Corporation or Actuant Industrial employees
or business units managed or directed by Employee; or


(4)which were designed, tested, developed, distributed, marketed, produced, sold
or provided by the Corporation or Actuant Industrial with management or
executive support from Employee,
at any time during the twelve months immediately preceding the end of Employee’s
employment with the Corporation.
(iv)“Confidential Information” means information (to the extent it is not a
Trade Secret), whether oral, written, recorded, magnetically or electronically
or otherwise stored, and whether originated by the Employee or otherwise coming
into the possession or knowledge of the Employee, which is possessed by or
developed for the Corporation or Actuant Industrial which relates to the
Corporation’s or Actuant Industrial’s existing or potential business, which
information is not reasonably ascertainable by the Corporation’s or Actuant
Industrial’s competitors or by the general public through lawful means, and
which information the Corporation or Actuant Industrial treats as confidential,
including information regarding the Corporation’s or Actuant Industrial’s
business affairs, plans, strategies, products, designs, finances, computer
programs, research, customers, purchasing, marketing, and other information


(v)“Key Employee” means any person who at the Separation Date is employed or
engaged by Corporation or Actuant Industrial, and with whom Employee has had
material contact in the course of employment during the twelve (12) months
immediately preceding the Separation Date, and such person is in possession of
Confidential Information and/or Trade Secrets of Corporation or Actuant
Industrial.


(vi) “Key Services” means services of the type performed by a Management
Employee, Key Employee or Supervised Employee for the Corporation or Actuant
Industrial during the twelve (12) months preceding the Separation Date, but
shall not include clerical, menial, or manual labor.


(vii)“Management Employee” means any person who at the Separation Date is
employed or engaged by Corporation or Actuant Industrial, and with whom Employee
has had material contact in the course of employment during the twelve (12)
months immediately preceding the Separation Date, and such person is a manager,
officer, director, or executive of Corporation or Actuant Industrial.


(viii)“Restricted Customer” means a customer of the Corporation or Actuant
Industrial to which Employee, or one or more individuals or Corporation or
Actuant Industrial business units supervised, managed, or directed by Employee,
sold or provided products or services on behalf of or as part of Employee’s
employment with the Corporation or Actuant Industrial during the twelve-month
period immediately preceding the last date of Employee’s employment with the
Corporation.


(ix)“Strategic Customer” means a customer of the Corporation or Actuant
Industrial that purchased a product or service from the Corporation or Actuant
Industrial during the twelve-month period immediately preceding the last date of
Employee’s employment with the Corporation, but is limited to individuals and
entities concerning which Employee learned, created or reviewed Confidential
Information or Trade Secrets on behalf of the Corporation and/or Actuant
Industrial during the twelve-month period immediately preceding the last date of
Employee’s employment with the Corporation.







--------------------------------------------------------------------------------





(x)“Supervised Employee” means any person who at the Separation Date is employed
or engaged by Corporation or Actuant Industrial, and with whom Employee has had
material contact in the course of employment during the twelve (12) months
immediately preceding the Separation Date, and such person was directly managed
by or reported to Employee during the last 12 months prior to the Separation
Date.


(xi)“Third Party Confidential Information” means information received by the
Corporation or Actuant Industrial from others that Corporation or Actuant
Industrial has an obligation to treat as confidential.


(xii)“Trade Secret” means a Trade Secret as that term is defined under Wisconsin
law.


(xiii)“Restricted Territory” means states, provinces or territories within the
United States or other countries in which the Corporation or Actuant Industrial:


(1)provided products or services; or


(2)sold or solicited the sale of products or services.


Notwithstanding the above, the term “Restricted Territory” is limited to states,
provinces or territories within the United States or other countries in which
the Corporation or Actuant Industrial sold or provided in excess of $100,000
worth of products or services in the twelve-month period immediately preceding
the end of Employee’s employment with Corporation.
(b)Limited Restriction on Misuse of Goodwill. For twelve months following the
end of Employee’s employment with the Corporation, for whatever reason, Employee
shall not sell or solicit the sale of a Competing Product to a Restricted
Customer. This Paragraph shall not bar Employee from performing clerical, menial
or manual labor, and shall apply to Employee only if Employee was engaged in or
managed or directed sales activities on behalf of the Corporation or Actuant
Industrial during the final twelve months of Employee’s employment with the
Corporation.


(c)Limited Restriction on Assisting Misuse of Goodwill. For twelve months
following the end of his/her employment with the Corporation, for whatever
reason, Employee shall not manage, direct or assist another person or entity in
selling or soliciting the sale of a Competing Product to a Restricted Customer.
This Paragraph shall not bar Employee from performing clerical, menial or manual
labor and shall apply to Employee only if Employee was engaged in or managed or
directed sales activities on behalf of the Corporation or Actuant Industrial
during the final twelve months of Employee’s employment with the Corporation.


(d)Limited Restriction on Misuse of Information. For twelve months following the
end of his/her employment with the Corporation, for whatever reason, Employee
shall not sell or solicit the sale of a Competing Product to a Strategic
Customer. This Paragraph shall not bar Employee from performing clerical, menial
or manual labor, and shall apply to Employee only if Employee was engaged in or
managed or directed sales activities on behalf of the Corporation or Actuant
Industrial during the final twelve months of Employee’s employment with the
Corporation.


(e)Limited Restriction on Assisting Misuse of Information. For twelve months
following the end of his/her employment with the Corporation, for whatever
reason, Employee shall not manage, direct or assist another person or entity in
selling or soliciting the sale of a Competing Product to a Strategic Customer.
This Paragraph shall not bar Employee from performing clerical, menial or manual
labor and shall apply to Employee only if Employee was engaged in sales
activities on behalf of the Corporation or Actuant Industrial during the final
twelve months of Employee’s employment with the Corporation.


(f)Limited Territorial Restriction - Executive and Management Activities. For
twelve months following the end of his/her employment with the Corporation, for
whatever reason, Employee shall not





--------------------------------------------------------------------------------





perform services of the type Employee performed for the Corporation or Actuant
Industrial during the twelve-month period immediately preceding the end of
Employee’s employment with the Corporation as part of the business of selling,
soliciting the sale of or providing Competing Products in the Restricted
Territory for a Competing Company, or as part of the business of designing,
testing, developing or producing Competing Products for sale in Restricted
Territory for a Competing Company. This Paragraph shall not bar Employee from
performing clerical, menial or manual labor, and shall apply to Employee only if
Employee was engaged in executive or management activities on behalf of the
Corporation or Actuant Industrial during the final twelve months of Employee’s
employment with the Corporation.


(g) Limited Territorial Restriction - Marketing Activities. For twelve months
following the end of his/her employment with the Corporation, for whatever
reason, Employee shall not perform services of the type Employee performed for
the Corporation or Actuant Industrial during the twelve-month period immediately
preceding the end of Employee’s employment with the Corporation for a Competing
Company as part of the business of marketing Competing Products for sale in the
Restricted Territory. This Paragraph shall not bar Employee from performing
clerical, menial or manual labor, and shall apply to Employee only if Employee
was engaged in marketing activities on behalf of the Corporation or Actuant
Industrial during the final twelve months of Employee’s employment with the
Corporation.


(h)Limited Territorial Restriction - Design, Development, Production and Testing
Activities. For twelve months following the end of his/her employment with the
Corporation, for whatever reason, Employee shall not perform services of the
type Employee performed for the Corporation or Actuant Industrial during the
twelve-month period immediately preceding the end of Employee’s employment with
the Corporation for Competing Company as part of the business of designing,
testing, developing or producing Competing Products for sale in the Restricted
Territory for a Competing Company. This Paragraph shall not bar Employee from
performing clerical, menial or manual labor and shall apply to Employee only if
Employee was engaged in or managed or directed product design, development,
production or testing activities on behalf of the Corporation or Actuant
Industrial during the final twelve months of Employee’s employment with the
Corporation.


(i)Non-solicitation of Employees.


(i)Non-solicitation of Management Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation or Actuant Industrial, encourage, cause, or solicit, or assist
others in encouraging, causing, or soliciting, a Management Employee to
terminate their employment with Corporation or Actuant Industrial, unless such
Management Employee has already been terminated by the Corporation or Actuant
Industrial.


(ii)Non-solicitation of Key Employees. For twelve (12) months following the
Separation Date, Employee shall not, without the prior written consent of
Corporation or Actuant Industrial, encourage, cause, or solicit, or assist
others in encouraging, causing, or soliciting, a Key Employee to terminate their
employment with Corporation or Actuant Industrial unless such Key Employee has
already been terminated by the Corporation or Actuant Industrial.


(iii)Non-solicitation of Supervised Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation or Actuant Industrial, encourage, cause, or solicit, or assist
others in encouraging, causing, or soliciting, a Supervised Employee to
terminate their employment with Corporation or Actuant Industrial, unless such
Supervised Employee has already been terminated by the Corporation or Actuant
Industrial.


(j)Obligation Not to Disclose Trade Secrets. Prior to and after the Separation
Date, Employee shall not use or disclose the Corporation’s or Actuant
Industrial’s Trade Secrets so long as they remain Trade Secrets. Nothing in this
Agreement shall limit Employee’s statutory and other duties not to use or
disclose the Corporation’s or Actuant Industrial’s Trade Secrets, or the
Corporation’s or Actuant Industrial’s remedies in the event Employee uses or
discloses the Corporation’s or Actuant Industrial’s Trade Secrets. Pursuant to
18





--------------------------------------------------------------------------------





U.S.C. § 1833(b)(1): “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Any employee, contractor, or
consultant who is found to have wrongfully misappropriated trade secrets may be
liable for, among other things, exemplary damages and attorneys’ fees.


(k)Obligations Not to Disclose or Use Confidential Information. During the two
(2) year period commencing at the Separation Date, Employee will not use or
disclose any Confidential Information, whether such Confidential Information is
in Employee’s memory or it is set forth electronically, in writing or other
form. This prohibition does not prohibit Employee’s disclosure of information
after it ceases to meet the definition of “Confidential Information,” or
Employee’s use of general skills and know-how acquired during and prior to
employment by the Corporation, as long as such use does not involve the use or
disclosure of Confidential Information; nor does this prohibition restrict
Employee from providing prospective employers with an employment history or
description of Employee’s duties with the Corporation, so long as Employee does
not use or disclose Confidential Information. Notwithstanding the foregoing, if
Employee learns information in the course of employment with the Corporation
which is subject to a law governing confidentiality or non-disclosure, Employee
shall keep such information confidential at least for so long as required by
law. Nothing in this release shall be construed to prevent Employee from
communicating with any United States government agency regarding matters within
the agency’s jurisdiction.


(l)Employee acknowledges and agrees that the restrictions contained in this
Section 20 with respect to time, geographical area, and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Corporation and
Actuant Industrial and that Employee has had the opportunity to review the
provisions of this Agreement with his legal counsel. In particular, the Employee
agrees and acknowledges that the Corporation and Actuant Industrial are
currently engaging in business and actively marketing their services and
products throughout the Restricted Territory, the Corporation and Actuant
Industrial expend significant time and effort developing and protecting the
confidentiality of its Confidential Information and trade secrets, which have
significant value, and that the Corporation and Actuant Industrial would suffer
irreparable harm if Employee breached this Section 20. However, if, at the time
of enforcement of this Section 20, a court holds that the duration, geographical
area or scope of activity restrictions stated herein are unreasonable under
circumstances then existing or impose a greater restraint than is necessary to
protect the goodwill and other business interests of the Corporation and Actuant
Industrial, the Parties agree that the maximum duration, scope or area
reasonable under such circumstances will be substituted for the stated duration,
scope or area and that the court will be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law,
in all cases giving effect to the intent of the Parties that the restrictions
contained herein be given effect to the broadest extent possible. The existence
of any claim or cause of action by Employee against the Corporation, whether
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by the Corporation of the provisions of this Section 20, which will
be enforceable notwithstanding the existence of any breach by the Corporation.
Notwithstanding the foregoing, Employee will not be prohibited from pursuing
such claims or causes of action against the Corporation. Employee consents to
the Corporation notifying any future employer of Employee of Employee’s
obligations under this Section 20 of this Agreement.


21.Return of Property. No later than 5:00p.m. on the Separation Date, Employee
shall provide to Andre Williams, Executive Vice President Human Resources, any
and all originals and copies in Employee’s possession, custody, or control of
any and all Corporation and Actuant Industrial property, including but not
limited to keys, key cards, files and records, documents, electronically stored
information or writings, software, computer hardware, printers, wireless handled
devices, phones, identification cards, credit cards, and any material of any
kind that contain confidential information of the Corporation and Actuant
Industrial or their customers or clients (“Company Property”). Employee shall
not make, retain, or transfer to any third party any copies of Company Property.
Should Employee inadvertently retain and later realize that Employee has
retained any such Company





--------------------------------------------------------------------------------





Property, Employee shall notify and return such Company Property to the
Corporation within two (2) calendar days of Employee’s discovery.
Notwithstanding the foregoing, Employee may retain his Corporation issued
company issued iPad, cell phone and cell phone number provided Employee first
delivers his iPad and cell phone to the Corporation for the removal of all
Corporation data. No later than five (5) business days after the Effective Date,
Employee will complete, execute and deliver to the cell phone service provider
such documents as may be required to affect the transfer of the cell phone
service, cell phone and cell phone number to Employee.


22.No Admission. This Agreement is entered into for the sole purpose of
concluding all matters between Employee and the Corporation based upon defined
rights and obligations. Neither this Agreement nor its contents is an admission
of any liability by the Corporation, or any of the Released Parties. Any such
liability is expressly and vigorously denied.


23.No Other Compensation. Employee is not owed nor shall Employee accrue or be
entitled to receive any other wages, salary, benefits, bonuses, incentives,
fees, stock options, commissions or any other form of benefits, compensation or
remuneration of any kind from the Corporation and/or the Released Parties,
except as set forth in this Agreement. Notwithstanding the above, Employee shall
continue to be eligible for the Change in Control benefits under the Change in
Control Agreement for Stephen Rennie dated August 13, 2017 (the “CIC Agreement”)
should the Corporation experience a Change in Control within six (6) months
after the Separation Date, provided any and all requirements under that CIC
Agreement are met, except all payments and other benefits paid by the
Corporation pursuant to this Agreement shall be offset against any payments and
benefits that may become due under the CIC Agreement. Any other change in
control agreements to which Employee may be a party with the Corporation are
hereby terminated.


24.Confidentiality. Unless required or protected by law, pursuant to a lawfully
issued subpoena, or otherwise disclosed by the Corporation, Employee may not and
will not disclose to nor discuss with any person other than Employee’s spouse,
accountant, or attorney(s), any information regarding the negotiation,
existence, and terms of this Agreement. Employee shall advise Employee’s spouse,
accountant, or attorney(s) of Employee’s obligations under this Section 24 at
the time any disclosure is made. Disclosure of the negotiation, existence, and
terms of this Agreement by Employee’s spouse, accountant or attorney(s) shall be
deemed to be disclosure by Employee for purposes of this Section.


25.Non-Disparagement. Employee shall not publish or utter, whether in writing or
orally, any disparaging statements about the character, competence, integrity,
or business practices of the Corporation, its officers, directors, managers,
supervisors, employees, or agents. Nothing in this Agreement, however, shall
prevent Employee from providing truthful testimony as required by law or from
engaging in any activities protected by law. Nothing in this release shall be
construed to prevent Employee from communicating with any United States
government agency regarding matters that are within the agency’s jurisdiction.
Corporation agrees that no officer or director of Corporation will publish or
utter, whether in writing or orally, any disparaging statements about the
character, competence, integrity or business practices of Employee, unless
compelled to do so as part of the judicial process as part of any litigation
between the Parties related to this Agreement.


26.Litigation Cooperation. Upon reasonable notice by the Corporation and subject
to Employee’s reasonable availability taking into account other demands on
Employee’s time, including work-related obligations from subsequent employment,
Employee will reasonably cooperate with Corporation with respect to any
litigation or other matter related to Employee’s employment with Corporation and
will provide assistance during the Severance Period at reasonable times and
places and in reasonable amounts as agreed by both Parties, including but not
limited to, participation in meetings, depositions, conference calls, trial
testimony, and consultation with outside counsel. Corporation agrees that
Employee may generally provide services remotely from his home or work location.
Employee may not and will not discuss with anyone outside the Corporation, other
than his separate counsel, if any, any litigation or the subject matter thereof
or related thereto without prior consultation with and approval of the
Corporation. Nothing in this Agreement, however, shall prevent Employee from
providing truthful testimony as required by law or from engaging in any
activities protected by law. Corporation will pay for (a) separate counsel for
Employee if he reasonably requests separate representation and (b) pre-approved
(in writing)





--------------------------------------------------------------------------------





reasonable expenses, if any, in accordance with the Corporation’s expense
reimbursement policies and practices, including, without limitation, any travel
costs incurred by Employee traveling to and from his home or work location in
connection with services to be provided under this Section 26.


27.Post-Employment References. Employee will direct prospective employers
seeking information concerning Employee’s employment with the Corporation to
send their inquiries, in writing, to the attention of Andre Williams, Executive
Vice President Human Resources, N86 WI2500 Westbrook Crossing, Menomonee Falls,
WI 53051. The Corporation will respond only to written inquiries and, in
accordance with its policy, will limit its response to Employee’s dates of
employment and last position held.


28.Forum Selection. Any dispute between the Parties arising out of or related to
this Agreement shall be heard only by the Circuit Court of Waukesha County,
Wisconsin, or by the United States District Court for the Eastern District of
Wisconsin; and the Parties hereby consent to the Circuit Court of Waukesha
County, Wisconsin, or the United States District Court for the Eastern District
of Wisconsin, as the exclusive venues for resolving any such disputes.


29.Applicable Law. Except to the extent governed by federal law, this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin, without regard to its conflict of laws provisions.


30.Severability. The provisions of this Agreement are severable. If any
provision(s) of this Agreement are adjudged void, unenforceable or contrary to
law, the balance of the Agreement nonetheless will remain in full force and
effect.


31.Complete Agreement. This Agreement and any agreement between the Corporation
and Employee restricting Employee’s post-employment activities constitute the
entire agreement between the Parties. Any and all prior or contemporaneous
agreements or understandings that are not embodied or incorporated by reference
into this Agreement are of no force or effect. Notwithstanding the foregoing or
anything contained to the contrary in this Agreement, and for reasons of
clarity, the following agreements remain in force in the manner and terms as
described in this Agreement: the CIC Agreement, the terms of all retirement
plans (qualified and nonqualified), welfare benefit plans, the SERP, the DCP,
and equity plans and grant agreements thereunder pursuant to which Employee has
vested benefits that survive his termination of employment, and any plan,
policies or agreements pursuant to which Employee has indemnification rights.
Nothing in this Agreement shall prevent the Corporation from making amendments
or restatements of general applicability or as required by law to the listed
plans, policies or agreements, except that any provisions of such agreements
that require Employee’s consent to modifications shall remain in full force and
effect. The terms of this Agreement may not be modified, except by written
agreement signed by both Parties.


32.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which together shall constitute
one and the same instrument. The Parties further agree that facsimile or .pdf
signatures shall be treated as originals.


33.Acknowledgments. The Parties to this Agreement, and each of them, represent
that no promise, inducement, or agreement not herein expressed has been made
regarding the Agreement; that in executing this Agreement, they have had the
opportunity to consult with receive advice from an attorney; that they have
executed this Agreement freely and voluntarily, with full knowledge of all
material facts after independent investigation and without fraud, duress, or
undue influence of any kind or nature whatsoever, that they have read the
Agreement and fully understand each and every provision contained therein, and,
in the case of the Corporation, that it has the corporate authority to enter
into this Agreement, including any required approval by its Board of Directors
or any committee thereof.


34.Binding Agreement. This Agreement and each provision hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective heirs,
executors, successors, and assigns.





--------------------------------------------------------------------------------





35.Section Headings. The section headings in the Agreement are solely for
convenience of reference and shall not in any way affect the interpretation of
this Agreement.


36.Medicare Secondary Payer Act. Employee warrants that he is aware of the
requirements of the Medicare Secondary Payer Act (“MSP”). Employee understands
that Medicare has an interest in recovering any benefits paid when it is used as
a source of secondary payment. Employee attests that the claims made and
released in this Agreement are not related to any illness or injury for which
Employee could apply or receive Medicare benefits. Employee further attests that
he has neither sought nor received, nor intends to seek or receive, any medical
evaluation or treatment related to his employment at the Corporation, his
separation from the Corporation, or any claims he has raised against the
Corporation for which he could apply or receive Medicare benefits. Employee
understands that he is required by law to describe this information to the
Corporation and its attorneys in connection with this Agreement, and that
failure to do so may result in penalties being assessed against him. In the
event that any of the above information provided by him is false or in any way
inaccurate, Employee shall be solely liable for any and all penalties, claims,
costs, services, compensation, or the like, and Employee further agrees to
release, hold harmless, and indemnify the Corporation for any cost (including
penalties) resulting from any inaccuracies. Employee waives any claims for
damages, including a private cause of action provided under MSP, 42 U.S.C. §
1395y(b)(3)(A), should Medicare deny coverage for any reason, including the
failure to establish a set aside allocation to protect Medicare’s interest.


37.Additional Acknowledgments by Employee. Employee further acknowledges that:
(a)Employee is receiving the Severance Payment and other benefits in exchange
for Employee’s execution of this Agreement, which Employee would not otherwise
be entitled to receive.
(b)Employee is hereby advised to consult with an attorney prior to signing this
Agreement.
(c)Employee has forty-five (45) days in which to consider whether to sign this
Agreement.
(d)After Employee signs this Agreement, Employee shall have seven (7) days in
which to revoke acceptance of this Agreement by delivering written notice to
Andre Williams, Executive Vice President Human Resources Actuant Corporation,
N86 W12500 Westbrook Crossing, Menomonee Falls, WI 53051.
(e)This Agreement is not enforceable and effective, and no payments will be made
hereunder, until the seven (7) day revocation period has expired without
revocation by Employee.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as an
acceptance of its terms.
/s/ Stephen Rennie
DATE:
October 6, 2017
STEPHEN RENNIE
 
 
 
 
 
 
ACTUANT CORPORATION
 
 
 
 
 
 
By:
/s/ Andre Williams
DATE:
October 6, 2017
 
ANDRE WILLIAMS
 
 






